ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Boeing Company                           )       ASBCA No. 61742
                                             )
Under Contract No. FA8505-14-D-0002          )

APPEARANCES FOR THE APPELLANT:                      Scott M. McCaleb, Esq.
                                                    Jon W. Burd, Esq.
                                                    Gary S. Ward, Esq.
                                                     Wiley Rein LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     David K. Stark, Esq.
                                                     Chun-I Chang, Esq.
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 7, 2019



                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61742, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals